DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The applicant amended independent claims 1 and 11 to recite the limitation “the capture grade being expressed as at least one of a quantitative measure or as a descriptive grade”. The applicant argues that Stadler fails to teach the step of evaluation of successful acquisition, and having a capture grade that is expressed as at least one of a quantitative measure or as a descriptive grade. However, as cited in the previous office action, Stadler clearly teaches an evaluation step, wherein the processor evaluates whether the stimulation signal results in capture or if the pacing pulse is not properly captured, see figure 4 of Stadler. Stadler also teaches that the user can receive reports of the effective capture as a percent of effective capture beats, this requires that the be an evaluation step to determine successful or non-successful capture to determine the percent of effectively captured beats that are then reported to the user. This reported percent of effective capture beats, see [0076] of Stadler as cited in the previous office action, further teaches the capture grade being expressed as at least one of a quantitative measure as required by the amendment. Therefore Stadler successfully teaches all the limitations of the independent claims 1 and 11 and the previous rejection in maintained. 
Regarding the applicant’s arguments to claims 4, 6, 14, and 16 the applicant does not provide any reasoning or support for traversing the rejection. The applicant sites the requirements for finding obvious but does not describe how the examiner fails to do so in the previous action. The 103 rejections for claims 4, 6, 14, and 16 are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 11-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stadler et al (U.S. PG Pub 20190374781 A1).
Regarding claims 1 and 11, Stadler teaches a medical procedure method and system comprising: a probe configured for insertion into a chamber of a heart of a living subject (Fig 2 elements 12, 20, and 22 illustrate leads having distal ends inserted into a chamber of the heart; [0025]; [0026]); , and comprising a first electrode configured to apply a sequence of pacing pulses at a position in the chamber ([0026] teaches at least one of the leads having electrodes configured to deliver a pacing signal to the heart; [0028]; [0031]-[0032]; [0068]);  a second electrode configured to sense an electrical activation signal responsively to electrical activations induced by capture of the pacing pulses in a myocardium of the chamber over time; a display ([Fig 2 elements 12, 20, and 22 illustrate leads having distal ends inserted into a chamber of the heart; [0028] teaches at least one lead having one or more electrodes to sense or monitor electrical activity of the heart for use in determining effectiveness of pacing therapy; [0031]-[0032]; [0067];[0070]); and processing circuitry (Fig 3A elements 81 and 86; Fig 3B element 31; [0043] teaches a control module having a processor to employ analysis techniques; [0052] teaches and IPG circuit comprising a sensor signal processing circuit (43) coupled to a microcomputer circuity (33) as 
Regarding claims 2 and 12, Stadler teaches the inventions of claims 1 and 11, wherein the processing circuitry is configured to evaluate the successful acquisition by the second electrode of respective ones of the electrical activations induced by respective ones of the pacing pulses responsively to the electrical activation signal exceeding a threshold signal amplitude within a given time window after the respective pacing pulses ([0067]; [0071]-[0074] teaches using amplitude as a morphological feature for the effectiveness calculations, wherein if an amplitude falls within a pair of limits (threshold) 
Regarding claims 3, 5, 13, and 15 Stadler teaches the inventions of claims 1 and 11, wherein the processing circuitry is configured to compute the capture grade responsively to a count of the induced electrical activations evaluated as being successfully acquired by the second electrode; and a total count of the pacing pulses ([0075]-[0076] teaches determining/counting effective capture and calculating and reporting to a user as a % of effective capture beats. In order to determine a percent of effective capture beats, the processor must count and track effective (successful) induced electrical activations as well as total count of pacing pulses). 
Regarding claims 7 and 17, Stadler teaches the inventions of claims 1 and 11, further comprising a pacing unit configured to generate the pacing pulses for application by the first electrode (Fig 3 element 84 teaches a therapy module for generating electrical pacing pulses to be delivered to the heart by the implanted stimulation electrode(s); [0028]; [0023]; [0038]; [0040]; [0048]).
Regarding claims 8 and 18, Stadler teaches the inventions of claims 1 and 11, wherein the processing circuitry is configured to render to the display the capture grade with a representation of the electrical activation signal ([0027] teaches a user, using a handheld computing device or computer system for communicating with and retrieving information from the IMD; [0076] teaches computing and reporting a capture grade as a percent of effective capture beats; [0086] teaches displaying capture information and data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al (U.S. PG Pub 20190374781 A1).
Regarding claims 4, 6, 14 and 16, Stadler teaches the claimed invention, wherein the processing circuitry is configured to determine if the induced electrical activations being evaluated are ineffective (unacquired) by the second electrode(Fig 4 method 500 teaches steps wherein a sensed signal is analyzed and determined whether a delivered pacing pulse is effective or ineffective; [0067]-[0077] teaches the steps of method 500 wherein a delivered pacing signal can be determined to be ineffective (unacquired). [0075]-[0076] more specifically teaches counting effective capture and calculating and reporting to a user as a % of effective capture beats). However, Stadler fails to teach wherein the processing circuitry is configured to compute the capture grade responsively to a count of unacquired electrical activations and a total count of the pacing pulses.
Stadler discloses the claimed invention but does not disclose expressly the processing circuitry is configured to compute the capture grade responsively to a count of unacquired electrical activations.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Stadler with the processing circuitry is configured to compute the capture grade responsively to a count of unacquired electrical activations and a total count of the pacing pulses, because Applicant has not disclosed that a capture grade calculate in response to a count of unacquired 
Therefore, it would have been an obvious matter of design choice to modify Stadler to obtain the invention as specified in the claim(s).
Further, the examiner notes, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the invention of Stadler to have the system/method counting ineffective (unacquired) capture in order to calculate and report to a user as a percentage of ineffective capture beats. The ineffective capture beat percentage is simply the inverse of the effective capture grade, and would allow a user of ordinary skill in the art to successfully deduce the same information as with a capture grade calculated from a count of effective capture (acquired electrical activations). A count of unacquired electrical activations could also output a smaller number/count making calculations to determine capture grade data quicker and easier. Therefore it would have obvious to try or a simple substitution to count the unacquired capture beats, instead of the acquired capture beats, and calculate the effective capture grade taught by Stadler.
Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al (U.S. PG Pub 20190374781 A1) in view of Rosenberg et al (U.S. PG Pub 20110184274 A1).
Regarding claims 9 and 19, Stadler teaches the inventions, however fails to teach, wherein the processing circuitry is configured to track a location of the second electrode.
Rosenberg teaches an invention in the same field of invention, further comprising a location system for location an electrode, to track a location of an electrode inserted into the patient’s heart using surface electrodes configured to deliver current and define a three-dimensional space whereby measurement of a potential locates an electrode or electrodes in the three-dimensional space. ([0070] teaches the ENSITE® NAVAX® localization system [0072]; [0074]; [0077]; [0096]; [0098]; [0122]; [0135] Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the invention of Stadler, to have the processing circuity configured acquire position information from a location system comprising one or more surface electrodes positioned on a patient to track a location of the second electrode, as taught by Rosenberg, in order to improve accuracy of electrode placement, track migration of the electrode in the heart track the electrode along one or more dimensions to monitor the positional consequences of the stimulation (Rosenberg [0074]).
Regarding claims 10 and 20, the modified Stadler teaches the invention, however fails to teach wherein the processing circuitry is configured to render to the display a representation of another probe responsively to the tracked location. 
Rosenberg an invention in the same field of invention, wherein a representation of another probe responsively to the tracked location is rendered on a display ([0070]; [0096]; [0122]; [0135]-[0137]; [0138]-[0139]; Fig 13 elements 1392, 1394, 1396 teach displayed representations of probes in response to tracked locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Stadler to have the processing circuity be configured to render to a display, a representation of another probe responsively to the tracked location, as taught by Rosenberg, in order to accurately render representations of lead bodies on a localization system monitor and to help assist a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792